DETAILED ACTION
Claims 1-20 were subject to restriction requirement mailed on 12/20/2021.
Applicant filed a response, and elected Group III, claims 15-16 and withdrew claims 1-14 and 17-20, without traverse on 12/22/2021.
Claims 1-20 are pending, of claims 1-14 and 17-20 are withdrawn.
Claims 15-16 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group III, claims 15-16 in the reply filed on 12/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-14 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2021.

Priority
Applicant’s claim for the benefit of a prior-filed application (PO 62626441, filed 02/05/2018 and PCT/IB2019/050796, filed on 01/31/2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Specification
Abstract, line 1, recites “relate to”. It is suggested to amend “relate to” to “disclose”.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 16 is objected to because of the following informalities:  
Claim 16, line 1, recites “the formula”. To ensure proper antecedent basis and clarity, it is suggested to amend “the formula” to “a formula”.
Claim 16, each line of lines 2-4, recites “the molar ratio”. To ensure proper antecedent basis and clarity, it is suggested to amend “the molar ratio” to “a molar ratio”.
Claim 16, line 4, recites “the valence requirements”. To ensure proper antecedent basis and clarity, it is suggested to amend “the valence requirements” to “valence requirements”.

Appropriate correction is required.
	

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Verhaak, EP 2 402 299 A1 (Verhaak), taken in view of evidence by Mordenite Mineral Data (https://web.archive.org/web/20000903004507/http://webmineral.com/data/Mordenite.shtml) (Mineral Data).
Regarding claims 15-16, Verhaak discloses a process for preparing olefins from synthesis gas, wherein a catalyst which contains cobalt and manganese (Verhaak, page 1, section (57)); wherein the atomic ratio of manganese to cobalt in the catalyst to be used in the present process is most preferably 1:1 (Verhaak, [0015]); preferably, the catalyst to be used is a supported catalyst, wherein examples of suitable supports for the present catalyst are titania (TiO2), silica (SiO2), alumina (Al2O3) and zeolite, and a suitable example of such zeolite support is H-mordenite (Verhaak, [0017]); the amount of H-mordenite is 15 wt.%, on the basis of the total weight of cobalt, manganese and H-mordenite (Verhaak, [0033]).
With appropriate mathematic calculation (detailed below), the catalyst disclosed by Verhaak has a formula of CoMnS0.02Oz (S represents H-mordenite; z is a number determined by valence requirements) (which reads upon Applicant’s claim limitation of wherein the catalyst has the formula CoMnxSyOz, wherein S is the catalyst support, wherein the molar ratio of x is from about 0.8 to about 1.2; wherein the molar ratio of y is from about 0.01 to about 5.0; and wherein the molar ratio of z is a number determined by the valence requirements of Co, Mn, and S). 
Mathematic Calculation: 
For every gram of catalyst comprising cobalt, manganese and H-mordenite of Verhaak, there is:
Mass of H-mordenite: 0.15 g
Mole of H-mordenite: 0.15/874.36= 0.000172 mole (per Mineral Data, molecular weight of H-mordenite: 874.36 g/mole)
Mole of Co: (1-0.15)/(55+59)= 0.007456 mole (atomic weight of Co: 59 g/mole; atomic weightof Mn: 55 g/mol)

Therefore, the molar ratio of H-mordentite to Co is: 0.000172/0.007456=0.02

With respect to the process of preparing the catalyst, Verhaak discloses a process for preparing a supported catalyst comprises combining the support with an aqueous solution containing the manganese salt and the cobalt salt, or with an aqueous solution containing the manganese salt and another aqueous solution containing the cobalt salt, resulting in a dispersion, and contacting the dispersion with a basic solution to effect the co-precipitation (Verhaak, [0020]). Verhaak further discloses the solid (precipitate) in the dispersion or slurry resulting from the addition of the basic solution can be removed therefrom by filtration. The separated solid may be washed with water in order to remove substantially all base from the basic solution. Possibly after drying the separated solid, for example at a temperature in the range of from 80 to 120 °C, it may further be calcined in the presence of air, at a temperature in the range of from 200 to 800 °C, preferably 300 to 700 °C, more preferably 400 to 600 °C, most preferably 450 to 550 °C (Verhaak, [0021]). 
It is noted that the process disclosed by Verhaak differs from the instant applicant in the order of solution preparation, i.e., Verhaak discloses “combining the support with an aqueous solution containing the manganese salt and the cobalt salt, or with an aqueous solution containing the manganese salt and another aqueous solution containing the cobalt salt, resulting in a dispersion”; while the instant application recites “A method comprising the steps of: a) mixing a first suspension comprising a catalyst support and a solvent comprising water, with a cobalt salt or a manganese salt or a combination thereof, thereby forming a second suspension Ex parte Rubin (POBA 1959) 128 U.S.P.Q. 440, Cohn v. Comr. Pats. (DCDC 1966) 251 F Supp 378, 148 U.S.P.Q. 486.

Furthermore, regarding the method of preparing a catalyst, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Verhaak meets the requirements of the claimed product, Verhaak clearly meets the requirements of the present claim.

Claims 15-16 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Todorova et al., Cobalt-manganese supported oxides as catalysts for complete n-hexane and methane oxidation: Relationship between structure and catalytic activity, Rev. Roum. Chim., 2014, 59(3-4), 259-265 (Todorova).
Regarding claims 15-16, Todorova discloses the tested catalysts were prepared using a co-precipitation procedure. Aqueous solutions of Co(NO3)2.6H2O and Mn(NO3)2.6H2O with molar ratios Co:Mn=1:1 was premixed. The SiO2 (Aerosil SBET = 147 m2/g) (i.e., a catalyst support) was slurried into the solution, followed by the drop wise addition of sodium carbonate solution (1 mol/L). The final pH was 11. The precipitate was first filtered and washed several times with distilled water until pH=7. The precipitate was then dried at 60 ºC and subsequently calcined at 500 ºC 3 h. The amounts of Co and Mn in all prepared samples were 20 wt % assumption based on the stoichiometry in the preparation procedure (page 260, section Catalyst Preparation) (i.e., 20 wt.% of Co and Mn combined, the rest being SiO2).
With appropriate mathematic calculation (detailed below), the catalyst has a formula of CoMnS7Oz (S represents Si; z is a number determined by valance requirements) (which reads on Applicants’ claim of wherein the catalyst has the formula CoMnxSyOz, wherein S is the catalyst support, wherein the molar ratio of x is from about 0.8 to about 1.2; wherein the molar ratio of y is from about 0.01 to about 5.0; and wherein the molar ratio of z is a number determined by the valence requirements of Co, Mn, and S). Todorova’s molar ratio of SiO2 to Co of 7 is considered within or close to Applicants’ claimed range for y of about 0.01 to about 5.0. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Alternatively, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I.
Mathematic Calculation: 
Mass of 1 mol of Co: 59 g
Mass of 1 mol of CoO: 75 g
Mass of 1 mol of Mn: 55 g
Mass of 1 mol of MnO: 71 g
Mass of respective SiO2:  (59+55)*(100/20)-(75+71)= 424 g
Mole of respective SiO2:  424/60=7 mole (Molecular weight: 60 g/mol)

It is noted that the procedure disclosed by Todorova differs from the instant applicant in the order of solution preparation, i.e., Todorova discloses “Aqueous solutions of Co(NO3)2.6H2O and Mn(NO3)2.6H2O with molar ratios Co:Mn=1:1 was premixed. The SiO2 (Aerosil SBET = 147 m2/g) (i.e., a catalyst support) was slurried into the solution”; while the instant application recites “A method comprising the steps of: a) mixing a first suspension comprising a catalyst support and a solvent comprising water, with a cobalt salt or a manganese salt or a combination thereof, thereby forming a second suspension comprising the catalyst support, and cobalt or manganese or a combination thereof; and b) mixing the second suspension, thereby producing a catalyst precursor.”. However, reversing the order of steps in a process does not impart patentability when no unexpected result is obtained. Ex parte Rubin (POBA 1959) 128 U.S.P.Q. 440, Cohn v. Comr. Pats. (DCDC 1966) 251 F Supp 378, 148 U.S.P.Q. 486.	
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Todorova meets the requirements of the claimed product, Todorova clearly meets the requirements of the present claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732             
                                                                                                                                                                                           /MELISSA S SWAIN/Primary Examiner, Art Unit 1732